Citation Nr: 1702833	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee patellar bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 1982 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right knee patellar bursitis and assigned a 10 percent rating effective October 1, 2008.

The Board remanded the matter in May 2012 to schedule the Veteran's requested hearing.  That Travel Board hearing was conducted before the undersigned Veterans Law Judge (VLJ) in October 2012.  The Board then remanded the matter for additional development in December 2013.  That development was completed, and the matter returned to the Board, which denied the Veteran's claim in March 2016.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in September 2016 for action consistent with the terms of the JMR.


FINDING OF FACT

The Veteran's right knee patellar bursitis has been manifested by flexion of at least 90 degrees and extension of at least 5 degrees; slight instability has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee patellar bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Diagnostic Code 5257

As noted above, this matter was subject to a September 2016 JMR.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

In this case, the Court remanded the matter "for the Board to adequately address DC 5257."  See September 2016 JMR at 2.  "In doing so, the Board should address the September 2014 examiner's discussion regarding Appellant's complaints of locking and feeling as if the knee will give way medially."  Id.

DC 5257 addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71, DC 5257.  These words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

During his October 2008 VA QTC examination, the Veteran reported symptoms which included giving way.  On examination, however, ligament stability and meniscus tests were normal.  X-ray findings were also normal.

VA treatment records from October 2012 show the Veteran was prescribed a knee brace.  During his Board hearing that same month, he testified that he feels like his knee "shifts" and will "pop."

The Veteran underwent another VA examination in September 2014.  He reported feeling as if the knee will give way medially.  He was prescribed a brace but stated he could not tell if this helped with his feeling of instability.  On examination, the knee had normal anterior, posterior, and medial-lateral stability.  There was no history of recurrent patellar subluxation or dislocation, and x-rays did not show any such findings, though a lateral patellar tilt was noted.  The examiner indicated that while the Veteran reported symptoms of laxity, there was no laxity found on examination.  His symptoms of feeling as if the knee moved was consistent with the lateral patellar tilt noted on x-ray and with the diagnosis of iliotibial band friction syndrome.

Based on this evidence, the Board finds that a rating under DC 5257 is not warranted.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as feelings of giving way.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as noted by the September 2014 examiner, such feelings of instability are consistent with the lateral patellar tilt and diagnosed iliotibial band friction syndrome associated with the Veteran's service-connected knee condition.  The findings from the October 2008 and September 2014 VA examinations clearly document that there is no actual instability or laxity of the right knee, and no recurrent subluxation or dislocation of the knee.  Therefore, a "slight" knee disability within the meaning of DC 5257 has not been demonstrated.

B.  Diagnostic Code 5258

The JMR also directed the Board to address the Veteran's complaints of locking.  Under DC 5258, a single 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

During his October 2008 QTC examination, the Veteran reported locking among the symptoms associated with his right knee.  In VA records dated October 2012, the Veteran indicated he felt the knee "wants to lock."  He testified during his October 2012 hearing that the knee locked when he walked.  He also reported locking during his September 2014 VA examination.  

Despite these complaints, however, the Veteran has not been diagnosed with dislocated semilunar cartilage associated with his right knee disability, nor has any effusion, let alone frequent effusion, been noted during the appeal period.  Therefore, assigning a rating under DC 5258 is not appropriate in this case.  Notably, locking, as a form of limitation of motion, is already contemplated under the currently assigned 10 percent rating under DC 5260.

C.  Range of Motion

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension of the knee is 0 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

During the October 2008 VA examination, the Veteran's right knee demonstrated 95 degrees of flexion.  Additional limitation from pain was noted after repetitive use, though the extent of this limitation was not recorded in degrees.  In September 2014, right knee flexion was 115 degrees, with the onset of pain at 90 degrees.  These ranges were unchanged after repetitive testing.  Collectively, these findings, even when accounting for pain, do not meet the criteria for a compensable level of limited flexion.  See 38 C.F.R. § 4.71a, DC 5260 (assigning a 10 percent rating for flexion limited to 45 degrees).

Similarly, during the October 2008 VA examination, the Veteran's right knee demonstrated 0 degrees of flexion.  Additional limitation from pain was noted after repetitive use, though the extent of this limitation was not recorded in degrees.  In September 2014, right knee extension was 0 degrees, with the onset of pain at 5 degrees.  These ranges were unchanged after repetitive testing.  Collectively, these findings, even when accounting for pain, do not meet the criteria for a compensable level of limited extension.  See 38 C.F.R. § 4.71a, DC 5261 (assigning a 10 percent rating for extension limited to 10 degrees).

D.  Extraschedular Consideration

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his right knee disability results in any symptoms not contemplated by the rating schedule.  His pain, limitation of motion, subjective instability, and locking are all expressly contemplated under the diagnostic codes discussed above.  The Veteran's right knee disability does not result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

II.  The Duties to Notify and Assist

The Veteran received notice letters in September 2008 and March 2009 informing him of the criteria for establishing his claim and the types of evidence he may submit in support of his claim, including what evidence he should provide and what evidence VA would obtain on his behalf.

The Veteran's VA treatment records have been associated with the claims file.  He was also provided with two VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right knee condition.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

Neither the Veteran nor his representative has alleged any error with respect to VA's duties to notify and assist, and no such error was identified in the September 2016 JMR.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Carter v. Shinseki, 26 Vet App. 534, 541 (2014).  


ORDER

An initial rating higher than 10 percent for right knee patellar bursitis is denied.

____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


